Citation Nr: 1404496	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 3, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after September 3, 2009


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to November 1999, from October 2001 to January 2002, and from January 2005 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial evaluation effective July 10, 2006.  

The RO subsequently issued another rating decision in September 2009, which increased evaluation for the Veteran's PTSD to 50 percent effective from September 3, 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board.

The Board remanded the case for further development in August 2011.  The case has since been returned to the Board.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file reveals treatment records from the Wilkes-Barre VA Medical Center (VAMC) dated from May 2012 to June 2012; however, the Appeals Management Center (AMC) already reviewed these records in the June 2012 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in August 2011; however, VA treatment records dated after that time suggest that his PTSD may have worsened.  As it has been over two years since the last VA examination, and the evidence indicates that the Veteran's social and occupational functioning may changed since that examination; the Board finds that an additional VA examination is necessary.

Moreover, the claims file does not contain any VA treatment records dated since June 2012.  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's PTSD.  

Lastly, the Board notes that, in an August 2011 letter, the RO/AMC did request that the Veteran submit or authorize VA to obtain any outstanding private medical records pertaining to PTSD.  However, the Veteran did not respond.  As this case is already being remanded, he should be given another opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Dr. B (identified in a January 2010 VA treatment record).  

The RO/AMC should also obtain any outstanding VA treatment records dated since June 2012.

2.  After the records noted above have been associated with the claims file, the RO/AMC should afford the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file and comment on the severity of the Veteran's service connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should also address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the RO/AMC should review the case based on any additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before returning the record to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

